Citation Nr: 0838371	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  07-23 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for any skin condition.


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to March 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.

The Board notes that service connection was initially denied 
for any skin condition in an August 2006 rating decision, of 
which the veteran was notified by letter dated August 17, 
2006.  Subsequently, the RO received additional evidence and 
issued an October 2006 rating decision that denied service 
connection for the veteran's claimed skin condition.  In 
November 2006, a few weeks after the veteran was notified of 
the second rating decision, the veteran submitted a letter to 
the RO advising of his intention to "file a CUE with the 
denial of service connection for [his] skin condition by VA 
Rating Decision dated 10-19-06."  As grounds for his claim 
that VA committed clear and unmistakable error (CUE), the 
veteran asserted that VA did not follow its own regulations 
under 38 C.F.R. § 3.159 by failing to schedule the veteran 
for a VA medical examination.  The RO processed this letter 
as a new CUE claim, and in due course issued a March 2007 
rating decision denying the CUE claim.  That same month, the 
veteran submitted a Notice of Disagreement letter indicating 
his disagreement with "the previous denials of service 
connection for my skin condition."  Following the issuance 
of a statement of the case (SOC) in May 2007, the veteran 
perfected his appeal in a VA Form 9 received in June 2007, in 
which he stated that he, "specifically [held] exception to 
the Rating Decisions dated August 14, 2006 / October 19, 2006 
/ March 6, 2007..."

Under the circumstances, the Board accepts jurisdiction of 
this matter as an appeal by the veteran of the RO's August 
2006 rating decision denying entitlement to service 
connection for skin disorder.  Toward this end, the Board 
notes that the veteran's Notice of Disagreement received on 
March 23, 2007 was filed within one year of the August 17, 
2006 notice of the August 2006 rating decision, and the VA 
Form 9 received on June 18, 2007 was also filed within one 
year of the August 2006 notice and within 60 days of the SOC, 
and thus clearly constitutes a timely appeal.  The Board also 
notes that the veteran would not be prejudiced by such a re-
characterization of the issue on appeal, as he has received 
adequate notice of VA's duty to notify and assist via the 
RO's May 2006 letter and notice of 38 C.F.R. § 3.303 via the 
RO's May 2007 Statement of the Case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In May 2006, the RO requested that the veteran provide a 
signed release which sought medical treatment records from 
any identified private medical providers.  The RO received no 
reply to this request.  Subsequently, however, the RO 
received a July 2007 letter from the veteran's private 
physician, Dr. Larry S. Hahn, which indicated that he had 
been the veteran's primary care physician for the past 
eighteen years.  The letter further states that during that 
time, he treated the veteran on multiple occasions for 
various rashes.  Despite this information, the RO has not 
sought to obtain any new or previously unobtained medical 
records from this private physician.  Under the 
circumstances, Dr. Hahn should be contacted after the RO has 
received from the veteran a signed release authorization form 
containing full address information for this provider.  See 
38 C.F.R. § 3.159(c)(1).

Also, in the January 2007 VA examination report, the examiner 
concluded that the veteran most likely had a contact 
dermatitis and stated that this condition "[c]ould very well 
be an allergic contact that the patient was originally 
sensitized to while serving in the military...."  In a March 
2007 memorandum, the examiner further noted that the 
veteran's present contact dermatitis is unrelated to a 
bullous impetigo condition that is documented in the 
veteran's service medical records.  Notwithstanding the same, 
the examiner's memorandum does not address or clarify the 
etiology of the veteran's present contact dermatitis.  Under 
the circumstances, a new VA examination should be performed 
to assess this issue.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
forms, with full address information, all 
records of reported medical treatment 
which are not currently associated with 
the veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.


2.  Then, the veteran should be afforded 
a VA dermatological examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed skin 
disorder.  The veteran's claims file must 
be made available to the examiner prior 
to the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the diagnosed contact 
dermatitis is etiologically related to 
the veteran's period of active duty 
service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the veteran's claim of 
entitlement to service connection for any 
skin condition should be readjudicated.  
If the determination remains adverse to 
the veteran, he should be furnished with 
a Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




